Citation Nr: 9918081	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-39 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic 
gastrointestinal disability, diagnosed as ulcerative colitis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active service from April 1982 to May 1985.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
June 1997.  The case has been returned to the Board.

In the course of this appeal the veteran requested a Travel 
Board hearing, and a hearing was scheduled in February 1997.  
The veteran failed to report.  In April 1997, a Board member 
granted a motion for rescheduling a Travel Board hearing, on 
the basis that the notice of the hearing date was not 
provided to the veteran as far in advance as the controlling 
regulation mandates.  In June 1997, as part of a Remand, the 
RO was requested to reschedule the Travel Board hearing.  The 
hearing was rescheduled for January 1999, however, she failed 
to report.  The appellant filed a motion to reschedule on the 
basis that notice was not provided in advance to her address 
of record.  The motion was granted in June 1999.


REMAND

In addition to the necessity for rescheduling for a Travel 
Board hearing, the Board notes that the June 1997 remand 
included a request for medical examination to determine the 
nature and etiology of any gastrointestinal disorder.  Such 
an examination was scheduled in January 1999, and canceled by 
MAS, due to undelivered notification.  The Board notes that 
the appellant did appear for a VA cardiovascular examination 
in Tucson, Arizona, in February 1999.  

The Court has found that the Board would be in error to 
consider a case in which the RO had not completed the 
development requested in a Board remand, and that where the 
remand orders of the Board are not complied with, the Board 
itself errs if it fails to ensure compliance.  Stegall v. 
West,  11 Vet. App. 268 (1998).

In order to correct the due process deficiency with regard to 
the Travel Board hearing request and to fulfill its statutory 
duty to assist the veteran and adequately develop her claim, 
the Board believes that further development, as specified 
below, is required.  See 38 U.S.C.A. § 5107(a).  Accordingly, 
the case is remanded to the RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of her claim.  All private and VA 
records of treatment for a 
gastrointestinal disorder, from 1996 to 
the present should be secured and 
associated with the claims file.  The 
appellant should be reminded that it is 
her obligation to promptly report address 
changes to the VA.  

2.  The appellant should be scheduled for 
a personal hearing before a traveling 
member of the Board, and provided no less 
than 30-day advance notice thereof.  
38 C.F.R. § 19.76 (1998).

3.  The appellant should be afforded a VA 
medical examination to determine the 
nature and etiology of any 
gastrointestinal disorder.  The claims 
file should be made available for review 
in conjunction with the examination, to 
include review of the September 5, 1995 
opinion by J. Mueller, M. D..  All 
necessary testing should be conducted, 
including gastrointestinal studies, and 
the results reported in detail.  The 
examiner should be requested to render an 
opinion as to the etiology, and date of 
onset, of any current gastrointestinal 
disorder.  A complete rationale for any 
opinion expressed must be provided.  If 
such an opinion can not be provided 
without resort to speculation, the 
examiner should so note.  If more than 
one gastrointestinal disorder is found, 
the etiology and date of onset should be 
reported as to each disorder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



